Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 29 is representative of the present invention and directed to a process of making an orodispersible solid pharmaceutical dosage unit having a weight between 30-1000 mg and containing at least 100 µg of an estetrol component selected from one or more of estetrol or esterol esters, wherein the dosage unit consists of (i) 0.1-25 wt% estetrol particles, wherein the estetrol particles comprise the estetrol component in an amount of at least 80 wt.% of the particles and (ii) 75-99.9 wt.% of one or more pharmaceutically acceptable ingredients, the process comprising: providing estetrol particles having a volume median diameter of from 2 m to 50 m and comprising the estetrol component in an amount of at least 80 wt.% of the estetrol particles; mixing the estetrol particles with one or more granulation excipients to produce a granulation mixture; mixing the granulation mixture with a granulation liquid to produce estetrol-containing granules, wherein the granulation liquid comprises a liquid solvent in an amount of at least 60 wt.%; removing liquid solvent from the estetrol-containing granules to produce dry estetrol- containing granules; optionally, mixing the dry granules with one or more tabletting excipients to produce a mixture; and forming the dry granules or the mixture into a solid dosage unit having a weight between 30 and 1,000 mg and containing at least 100 µg of the estetrol component, wherein the estetrol particles make up 0.1-25 wt.% of the dosage unit.
Although estetrol is a well-known estrogen steroid hormone available in tablet form, a method of making an orodispersible dosage form as presently claimed is not known.  See Holinka et al. (WO 2002/094276).  Although Hsu et al. (US 20050147670 A1) generally teaches methods of making orally disintegrating tablets comprising active ingredients, due to the differences of the chemical and physical properties between estetrol (e.g., solubility, etc) and the specific active ingredients used in prior art (i.e., levodopa/carbidopa), there would not have been a reasonable expectation of success in applying the prior art method in making the dosage forms as presently claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617